Exhibit 10.1

 

CONFORMED COPY

 

FIFTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT

 

THIS FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED UNDERWRITING AND CONTINUING
INDEMNITY AGREEMENT, dated as of April 27, 2009 (this “Amendment”), is entered
into by and among (i) GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware
corporation (“HOLDINGS”), and the SUBSIDIARIES of HOLDINGS signatories hereto
(collectively with HOLDINGS, the “INDEMNITORS”), (ii) TRAVELERS CASUALTY AND
SURETY COMPANY, a Connecticut corporation (“TCASC”), and (iii) TRAVELERS
CASUALTY AND SURETY COMPANY OF AMERICA, a Connecticut corporation (“TRAVELERS
AMERICA” and together with TCASC, “TRAVELERS”).

 

W I T N E S S E T H:

 

WHEREAS, the INDEMNITORS and TRAVELERS are parties to a certain Third Amended
and Restated Underwriting and Continuing Indemnity Agreement dated as of
December 22, 2003, as amended, supplemented or otherwise modified from time to
time (as amended, supplemented and modified, the “Agreement”);

 

WHEREAS, the INDEMNITORS have requested TRAVELERS to amend the Agreement; and

 

WHEREAS, TRAVELERS is willing to amend the Agreement as provided herein, subject
to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the INDEMNITORS and TRAVELERS hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.


 

Capitalized terms used herein shall, unless otherwise defined herein, have the
meanings provided in the Agreement.

 


SECTION 2.  AMENDMENTS TO AGREEMENT.


 

Subject to satisfaction of the conditions set forth in Section 3 of this
Amendment, the Agreement is hereby amended as follows:

 


(A)           SECTION 6.16 OF THE AGREEMENT IS HEREBY AMENDED BY AMENDING AND
RESTATING SUCH SECTION IN ITS ENTIRETY TO READ AS FOLLOWS:


 

SECTION 6.16  DIVIDEND RESTRICTIONS.  HOLDINGS will not pay any dividend or make
any other distribution to any PERSON, except:

 

 

--------------------------------------------------------------------------------


 


(A)          DIVIDENDS OR DISTRIBUTIONS PAYABLE IN COMMON STOCK OR WARRANTS TO
PURCHASE COMMON STOCK OR SPLITUPS OR RECLASSIFICATION OF ITS STOCK INTO
ADDITIONAL OR OTHER SHARES OF ITS COMMON STOCK; AND


 


(B)          DIVIDENDS OR OTHER DISTRIBUTIONS PAYABLE BY HOLDINGS IN AN
AGGREGATE AMOUNT FOR ALL SUCH DIVIDENDS AND DISTRIBUTIONS NOT TO EXCEED IN ANY
FISCAL YEAR AN AMOUNT EQUAL TO (I) $5,000,000 MINUS (II) THE AGGREGATE AMOUNT OF
PAYMENTS OF INTEREST ON OR PRINCIPAL OF, AND PAYMENT FOR ANY REDEMPTION,
PURCHASE OR DEFEASANCE OF, ANY SUBORDINATED DEBT IN SUCH FISCAL YEAR PURSUANT TO
CLAUSE (II) IN THE LAST SENTENCE OF SECTION 6.21(A); PROVIDED, THAT BOTH BEFORE
AND AFTER GIVING EFFECT TO SUCH DIVIDENDS OR DISTRIBUTIONS HOLDINGS SHALL BE IN
COMPLIANCE WITH THE PROVISIONS OF SECTION 6.19 AND 6.20.


 

Notwithstanding the foregoing, HOLDINGS may consummate the transactions
contemplated by the MERGER AGREEMENT.

 


(B)           SECTION 6.21 OF THE AGREEMENT IS HEREBY AMENDED BY AMENDING AND
RESTATING SUCH SECTION IN ITS ENTIRETY TO READ AS FOLLOWS:


 

SECTION 6.21  SUBORDINATED DEBT AND PAYMENT BLOCKAGE NOTICE.

 


(A)          HOLDINGS SHALL NOT, AND SHALL NOT SUFFER OR PERMIT ANY OF ITS
SUBSIDIARIES TO, (I) MAKE ANY PAYMENT (OTHER THAN ANY PAYMENT UTILIZING PROCEEDS
FROM THE ISSUANCE OF ANY EQUITY SECURITIES BY HOLDINGS OR ANY PARENT ENTITY) OF
INTEREST ON ANY SUBORDINATED DEBT ON ANY DAY OTHER THAN THE STATED, SCHEDULED
DATE (SUBJECT TO ANY APPLICABLE GRACE PERIOD) FOR SUCH PAYMENT SET FORTH IN THE
DOCUMENT OR AGREEMENT EVIDENCING OR GOVERNING SUCH SUBORDINATED DEBT, (II) MAKE
ANY VOLUNTARY OR MANDATORY PREPAYMENT (OTHER THAN ANY PAYMENT UTILIZING PROCEEDS
FROM THE ISSUANCE OF ANY EQUITY SECURITIES BY HOLDINGS OR ANY PARENT ENTITY) OF
PRINCIPAL OF, OR REDEEM, PURCHASE OR DEFEASE, ANY SUBORDINATED DEBT, OR
(III) CONSENT TO ANY AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION OF ANY OF THE
TERMS OR PROVISIONS CONTAINED IN, OR APPLICABLE TO, ANY DOCUMENT OR AGREEMENT
EVIDENCING OR GOVERNING SUBORDINATED DEBT, EXCEPT TO THE EXTENT THAT SUCH
AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION WOULD EXTEND THE DATE OR REDUCE THE
AMOUNT OF ANY REQUIRED REPAYMENT OR REDEMPTION OR WOULD AMEND, SUPPLEMENT OR
MODIFY ANY TERM OR PROVISION IN A MANNER NOT ADVERSE TO THE RIGHTS OR INTERESTS
OF TRAVELERS.  NOTWITHSTANDING THE FOREGOING, HOLDINGS AND ITS SUBSIDIARIES
SHALL BE (I) PERMITTED TO REFINANCE THE NOTE INDENTURE OBLIGATIONS IN CONNECTION
WITH A PERMITTED NOTE REFINANCING AND (II) PERMITTED TO, WITH THE PRIOR CONSENT
OF TRAVELERS (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD), MAKE ANY PAYMENT OF
INTEREST ON OR PRINCIPAL OF, OR REDEEM, PURCHASE OR DEFEASE, ANY SUBORDINATED
DEBT IN AN AGGREGATE AMOUNT NOT TO EXCEED IN ANY FISCAL YEAR AN AMOUNT EQUAL TO
(X) $5,000,000 MINUS (Y) THE AGGREGATE AMOUNT OF DIVIDENDS AND DISTRIBUTIONS
PAID BY HOLDINGS IN SUCH FISCAL YEAR PURSUANT TO SECTION 6.16(B) .

 

2

--------------------------------------------------------------------------------



 


(B)          HOLDINGS SHALL PROMPTLY GIVE NOTICE IN WRITING TO TRAVELERS OF THE
RECEIPT BY THE TRUSTEE UNDER THE DEBT INDENTURE OF ANY PAYMENT BLOCKAGE NOTICE.


 


SECTION 3.   CONDITIONS PRECEDENT.


 

The provisions of this Amendment shall be effective upon receipt by TRAVELERS of
the documents listed below:

 


(A)           THIS AMENDMENT DULY EXECUTED BY ALL PARTIES HERETO.


 


SECTION 4.   REPRESENTATIONS AND WARRANTIES.


 

To induce TRAVELERS to enter into this Amendment, the INDEMNITORS represent and
warrant to TRAVELERS as of the date hereof and after giving effect to this
Amendment that:

 


(A)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V OF THE
AGREEMENT, IN SECTION 4 OF EACH SECURITY AGREEMENT (A/R), IN SECTION 4 OF EACH
SECURITY AGREEMENT (EQUIPMENT), IN SECTION 4 OF THE PLEDGE AGREEMENT AND IN
ARTICLE I OF EACH OF THE VESSEL MORTGAGES, ARE CORRECT IN ALL MATERIAL RESPECTS
ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF SUCH DATE EXCEPT TO THE
EXTENT STATED TO RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION
AND WARRANTY SHALL BE CORRECT AS OF SUCH EARLIER DATE.


 


(B)           NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 5.  GENERAL.


 


(A)           AS HEREBY MODIFIED, THE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND IS HEREBY RATIFIED, APPROVED AND CONFIRMED IN ALL RESPECTS.


 


(B)           THIS AMENDMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(C)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY THE DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, AND EACH SUCH COUNTERPART
SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER
CONSTITUTE BUT ONE AND THE SAME AMENDMENT.


 


(D)           HOLDINGS ACKNOWLEDGES AND AGREES THAT ANY EXPENSE INCURRED BY
TRAVELERS IN CONNECTION HEREWITH AND ANY OTHER DOCUMENTS REFERENCED HEREIN (IF
ANY) AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING REASONABLE LEGAL FEES
AND OUT-OF-POCKET COSTS AND EXPENSES OF OUTSIDE COUNSEL, SHALL BE FULLY PAID OR
REIMBURSED BY HOLDINGS.


 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first written above.

 

 

 

GREAT LAKES DREDGE & DOCK CORPORATION

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

LYDON DREDGING & CONSTRUCTION COMPANY, LTD.

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Vice President

 

 

 

 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

By:

/s/ Susan M. Williams

 

 

Name:

Susan M. Williams

 

 

Title:

Secretary

 

 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

GREAT LAKES CARIBBEAN DREDGING, INC.

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

NASDI, LLC

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

NASDI HOLDINGS CORPORATION

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

YANKEE ENVIRONMENTAL SERVICES, LLC

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

TRAVELERS CASUALTY AND SURETY COMPANY

 

 

 

By:

/s/ Michael Damewood

 

 

Name:

Michael Damewood

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

 

 

 

By:

/s/ Michael Damewood

 

 

Name:

Michael Damewood

 

 

Title:

Attorney-in-Fact

 

--------------------------------------------------------------------------------